            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 1 of 34



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com
       -and-

REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com


United States District Court
Southern District of New York                                     7:19-cv-10916

Joelle Lyons, individually and on behalf of
all others similarly situated,
                                 Plaintiff,

                   - against -                               Class Action Complaint

Wells Enterprises, Inc.,
                                 Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.      Wells Enterprises, Inc. (“defendant”) manufactures, distributes, markets, labels and

sells ice cream products purporting to contain flavor from their natural characterizing flavor,

vanilla, under their Chilly Cow brand (“Products”).

       2.      The Products are available to consumers from retail and online stores of third-parties

and defendant’s website and are sold in boxes containing 4 bars of 4 FL OZ (118 mL).



                                                  1
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 2 of 34



       3.     The relevant front label representations include “Light Ice Cream* With a Good

Source of Protein, “Made with Ultra-Filtered Nonfat Milk,” “Cookies N’ Cream,” “Vanilla Ice

Cream,” “Chocolate Cookie Pieces” and a picture of the Product.




       4.     The back label contains the Nutrition Facts, ingredient list, and the following text:

               Ice Cream Rule No. 1: It should taste good. This ice cream may be light,
               but it's done oh so right thanks to ultra-filtered nonfat milk. Every bite it
               delivers ridiculously rich, creamy taste, sandwiched between chewy,
               chocolate wafers made with hemp, chickpeas and oats. That's a nice little
               protein bonus when it comes to the most soul-satisfying ice cream sandwich
               you've ever tasted.




                                                 2
             Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 3 of 34




I.      Ice Cream Products

        5.     Ice cream is a year-round treat enjoyed by 96% of Americans.1

        6.     Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        7.     Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        8.     When ice cream has 1.4% or more egg yolk solids as part of its base, it is referred to




1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).


                                                       3
             Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 4 of 34



as “french ice cream.”4

        9.      According to ice cream lore, Thomas Jefferson “invented” vanilla ice cream when

he learned of vanilla during his ambassadorship to France and managed to obtain a sample.

        10.     Upon returning to Monticello, he mixed this bottle with the frozen milk and cream

dessert he was fond of consuming while drafting the Declaration of Independence.5

        11.     President Jefferson is reported to have even imported vanilla so this new frozen dairy

treat could be served at his inaugural ball.


II.     Vanilla is Perennial Favorite Ice Cream Flavor

        12.     Vanilla is the consistent number one flavor for 28% of consumers, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        13.     The reasons for vanilla’s staying power are “not only because it is creamy and

delicious, but also because of its ability to enhance so many other desserts and treats.”6

        14.     By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”7

        15.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge and sprinkled with crushed nuts and topped by a



4
  21 C.F.R. § 135.110(f)(1).
5
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013
6
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
7
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018


                                                         4
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 5 of 34



maraschino cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).8


III.    Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        16.    The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”9

        17.    Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”10

        18.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.11

        19.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”12

        20.    This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and



8
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.
9
  21 C.F.R. §169.3(c).
10
   Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
11
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
12
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        5
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 6 of 34



appearance.

        21.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.13

        22.     Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        23.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.14

        24.     The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.15

        Type of Food Fraud                                       Application to Vanilla

 ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
      specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
      instead of natural
                                              to natural vanilla
      component of vanilla beans

 ➢ Appearance of more and/or             •    Ground vanilla beans and/or seeds to provide visual appeal
      higher quality of the valued            as “specks” so consumer thinks the product contains real
      ingredient                              vanilla beans, when the ground beans have been exhausted



13
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
14
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
15
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         6
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 7 of 34



                                             of flavor
                                        •    Caramel to darken the color of an imitation vanilla so it
                                             more closely resembles the hue of real vanilla16
                                        •    Annatto and turmeric extracts in dairy products purporting
                                             to be flavored with vanilla, which causes the color to better
                                             resemble the hue of rich, yellow butter

                                        •    Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                             beans, are banned from entry to the United States due to
     replacement of a high
                                             fraudulent use
     quality ingredient with
                                        •    Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                             added to imitation vanillas to increase vanilla flavor
     lower quality
                                             perception

 ➢ Addition of less expensive
                                        •    Synthetically produced ethyl vanillin, derived from
     substitute ingredient to
                                             recycled paper, tree bark or coal tar, to imitate taste of real
     mimic flavor of more
                                             vanilla
     valuable component

                                        •    “to mix flavor materials together at a special ratio in which
                                             they [sic] compliment each other to give the desirable
                                             aroma and taste”17
 ➢ Compounding, Diluting,
                                        •    Combination with flavoring substances such as propenyl
     Extending
                                             guaethol (“Vanitrope”), a “flavoring agent [, also]
                                             unconnected to vanilla beans or vanillin, but unmistakably
                                             producing the sensation of vanilla”18




16
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
17
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
18
   Berenstein, 423.


                                                         7
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 8 of 34



                                         •   “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                         •   Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give               substance, to raise the weight of vanilla beans, alleged in
      the impression there is                International Flavors and Fragrances (IFF), Inc. v. Day
      more of the product than               Pitney LLP and Robert G. Rose, 2005, Docket Number L-
      there actually is                      4486-09, Superior Court of New Jersey, Middlesex
                                             County.

                                         •   Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
 ➢ Ingredient List Deception19                o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food; often containing high
                                                  amount of vanillin, which must be disclosed as an
                                                  artificial flavor when paired with vanilla


     B. The Use of Vanillin to Simulate Vanilla

        25.     The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        26.     First synthesized from non-vanilla sources by German chemists in the mid-1800s,



19
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         8
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 9 of 34



vanillin was the equivalent of steroids for vanilla flavor.

        27.    According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”20

        28.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        29.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        30.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

        31.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

        32.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


20
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      9
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 10 of 34



       C. “Natural Vanillins” are Produced in a Non-Natural Manner

           33.    The past ten years have seen the introduction of vanillin ingredients that purport to

be a “natural flavor,” based on the raw material being a natural source and undergoing a natural

production process.

           34.    However, the starting material, eugenol, is subjected to high heat and high pressure

in conversion to vanillin, which is actually considered by the FDA to be a synthetic method.

           35.    These low-cost “natural vanillins” are produced by the ton in China, with little

transparency or verification, before being delivered to the flavor companies for blending.


       D. Vanilla “WONF” to Imitate Real Vanilla

           36.    The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]

natural vanilla solutions…to protect our existing customers.”21

           37.    These “customers” do not include the impoverished vanilla farmers who are at the

mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

           38.    According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

           39.    According to industry leaders like the head of “taste solutions” at Irish conglomerate

Kerry, flavor manufacturers must “[G]et creative” and “build a compounded vanilla flavor with

other natural flavors.”

           40.    These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance


21
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         10
           Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 11 of 34



the vanilla component.22

         41.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”23

         42.    For consumers, this means higher prices and lower quality.


IV.      Ice Cream Flavor Labeling

         43.    Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized the flavoring requirements in the

context of ice cream flavored by vanilla:24

                     There are three categories of vanilla ice cream, as defined by the FDA
                     Standard of Identity. Vanilla ice cream Category I contains only vanilla
                     extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                     of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                     cream Category III contains synthetic ingredients.

         44.    Carol McBride, U.S. vanilla category manager for global flavor giant Symrise, noted

these requirements and their effect on consumers: “If the flavor comes partially or fully from

another source, the company must stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the

package, a likely turnoff to consumers.”25


      A. Early Ice Cream Flavoring Debate is “Stirring”

         45.    Before formal regulations were enacted, Congressional Hearings from the 1930s




22
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
23
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
24
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).
25
   Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.


                                                        11
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 12 of 34



offered the legislature the opportunity to state their position on the non-misleading designation of

flavors on ice cream products.

       46.   Unsurprisingly, the starting point for the debate was how to label vanilla ice cream

flavored with added vanillin from clove oil, a natural source material.

       47.   Why, the industry, asked Congress, could they not label their products as “vanilla ice

cream” if it contained vanillin from sources other than vanilla beans?

       48.   In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of ice cream’s representative, Mr. Schmidt:

       Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                   ice cream, it ought to be vanilla; and if it is made with vanillin
                   extracted from oil of cloves, you ought to label it manufactured
                   with such vanillin?

       Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                    making our protest. We think, after all, the consuming public is
                    accustomed to accepting as vanilla artificial vanillas.

       Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                   (emphasis added)

       ……………

       Mr. Chapman: I do think that if it is chocolate it ought to be labeled “chocolate”;
                    and if it is flavored with vanillin made from oil of cloves, it ought
                    to be labeled to show that it is flavored with vanillin made from oil
                    of cloves; and if it is flavored with vanilla, it ought to be labeled
                    "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                     lemon "; and if it is cherry, it ought to be labeled "cherry.”

       49.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben        Yes.

               Mr. Chapman       And you put that on the label?

               Mr. Hibben        We say “raspberry ice cream.”


                                                  12
           Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 13 of 34



                 Mr. Chapman        And if it is peach, you put that on the label?

                 Mr. Hibben         It Is peach ice cream; yes.

                 Mr. Chapman And If you call it vanilla, what do you put on?

                 Mr. Hibben         We put "vanilla ice cream" on our labels. That Is what we
                                    want to continue to do. We want to put vanilla on those
                                    labels.

                 Mr. Chapman        But you say you put in It oil of cloves instead of vanilla.

                 Mr. Hibben         We do not use cloves. We use vanillin derived from the
                                    oil of cloves.

                 Mr. Chapman        If you put out strawberry ice-cream, you would not want
                                    to use raspberry to make it, would you?

                 Mr. Hibben         No; but we use vanillin, which is an ingredient of the
                                    vanilla bean and, its true to name.

                 Mr. Chapman        Is it an extract from the vanilla bean?

                 Mr. Hibben         It is both. It is taken both from the eugenol and the vanilla
                                    bean and is the same product. If you were a chemist you
                                    could not tell the difference, and if you were a doctor, you
                                    would say that one is just as harmless as the other.

                 Mr. Chapman        I do not object to buying artificial vanilla ice cream if it is
                                    pure, but if it is artificial. I would like to know what I am
                                    getting.26

        50.    Even before ice cream standards were established, Congress framed the central

question for ice cream flavoring as whether the flavor source was entirely derived from the

characterizing flavor – i.e., raspberry for raspberry ice cream, vanilla for vanilla ice cream.


     B. Ice Cream Flavoring Regulations

        51.    The ice cream standard of identity, 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come


26
  One of the reasons for the emphasis on flavor derived from the characterizing flavor was ice cream’s status as a
high value, expensive product, made mainly from milk and cream. The use of ersatz flavoring lowered the quality of
an otherwise valued item.


                                                       13
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 14 of 34



to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” FDA, Taylor M. Quinn,

Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).

          52.   The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Exhibit “A,” Quinn Letter, May 31, 1979; see 21 C.F.R. §

135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).

                             Vanilla Ice Cream Labeling Quick Chart
 Category                    Label Diagram                     Flavor Source          Authority
                                                                                     (21 C.F.R.)
 I              [“characterizing flavor”] + [“ice cream”] → Vanilla Beans        §135.110(f)(2)(i)
                “Vanilla Ice Cream” or “Strawberry Ice
                Cream”

 II             [“characterizing flavor”] + [“flavored”] + Vanilla Beans;        §135.110(f)(2)(ii)
                [“ice cream”] → “Vanilla Flavored Ice Non-Vanilla
                Cream” or “Peach Flavored Ice Cream”       Beans

 III            [“artificial” or “artificially flavored”] + Vanilla Beans;       §135.110(f)(2)(iii)
                [“characterizing flavor”] + [“ice cream”] → Non-Vanilla
                “Artificially Flavored Vanilla Ice Cream” or Beans
                “Artificially Flavored Strawberry Ice
                Cream”


          53.   The key distinction between labeling flavors in ice cream compared to other foods is

in the meaning of “natural flavor.”

          54.   In ice cream, “natural flavor” refers to flavor derived only from the characterizing

flavor, while “artificial flavor” refers to flavors derived from sources other than the characterizing

flavor.

          55.   For a category 1 ice cream, which “contains no artificial flavor, the name on the

principal display panel or panels of the label shall be accompanied by the common or usual name



                                                  14
           Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 15 of 34



of the characterizing flavor, e.g., ‘vanilla,’ in letters not less than one-half the height of the letters

used in the words ‘ice cream.’” 21 C.F.R. §135.110(f)(2)(i); see Quinn Letter, May 31, 1979 (“the

designation of a characterizing flavor for category I ice cream is based on the premise that only

natural flavor derived from the product whose flavor is simulated may be used.”).

        56.    Categories 2 and 3 may contain a natural characterizing flavor and artificial flavor

simulating it, but differ based on whether the natural characterizing flavor predominates. See 21

C.F.R. §135.110(f)(2)(ii) (“Category II”) (“If the food contains both a natural characterizing flavor

and an artificial flavor simulating it, and if the natural flavor predominates”); 21 C.F.R.

§135.110(f)(2)(iii) (“Category 3”) (“If the food contains both a natural characterizing flavor and

an artificial flavor simulating it, and if the artificial flavor predominates”); Exhibit “A,” Quinn

Letter, May 31, 1979 (“The flavor designation for category II ice cream is on the basis that the

product contains both natural and artificial flavor, but the natural flavor predominates, whereas in

category III the artificial flavor predominates.”).

        57.    The non-vanilla flavor which simulates the natural characterizing vanilla flavor is

deemed to predominate when “the amount of vanillin used is greater than 1 ounce per unit of

vanilla constituent.” See 21 C.F.R. §135.110(f)(5)(i); Exhibit “B,” FDA, R.E. Newberry, Assistant

to the Director, Division of Regulatory Guidance, Bureau of Foods, to Daniel P. Thompson,

October 30, 1979 (“Newberry Letter, October 30, 1979”) (a non-vanilla flavor “is deemed to

simulate [resemble or reinforce] vanilla if the addition of the non-vanilla flavor results in a

reduction in the amount of vanilla bean derived flavor that would otherwise be used in a vanilla

flavored ice cream…such a product would come under category III and have to be labeled as

‘artificial vanilla.’”).

        58.    The requirements – and resulting consumer expectations for almost fifty years – are




                                                   15
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 16 of 34



clear: “the flavor agent for vanilla ice cream (a category I product) is limited to vanilla bean and/or

flavor derived from vanilla beans.” Exhibit “A,” Quinn Letter, May 31, 1979; see also Exhibit

“C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is subject to

the category 1 ice cream requirements and, therefore, must contain only the characterizing flavor

derived from vanilla beans,” “the standard for ice cream does not provide for the label designation

of “With other [natural] flavors” (WONF).”).


V.         Flavoring Regulations for Ice Cream are Distinct from Other Foods

           59.    The flavor regulations for ice creams are separate from the general flavor regulations

for other foods. Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22; Exhibit “A,”

Quinn Letter, May 31, 1979 (“The general flavor regulations are not applicable to this standardized

food.”).

           60.    The ice cream flavor designations were “established long before the development of

the general flavor regulations published under 21 CFR 101.22.” Exhibit “C,” FDA, J.L. Summers,

Assistant to the Director, Division of Regulatory Guidance, Bureau of Foods, April 10, 1979 to

David B. Daugherty              (“Summers Letter, April 10, 1979”) (“Consequently, the labeling

requirements for the declaration of flavors in the name of ice cream are specifically provided for

by the standard and is separate and apart from the general flavor regulations.”).27

           61.    Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

           62.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).


27
     Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22.


                                                         16
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 17 of 34



           63.    For the purposes of designating the type of ice cream on the front label, whether a

flavor complies with the general definition of natural flavor in other regulations has no relevance.

Exhibit “C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is

subject to the category I ice cream requirements and, therefore, must contain only the

characterizing flavor derived from vanilla beans.”); Exhibit “A,” Quinn Letter, May 31, 1979 (“It

is our understanding that there are available in the market place, natural flavoring compounds that

resemble, simulate and/or enhance vanilla flavor but are not derived from vanilla bean. These

flavor compounds would not comply with the intent of the flavor provisions of Category I ice

cream”).

           64.    This is because 21 C.F.R. § 135.110(f) “makes no provision for any natural flavors

other than natural characterizing flavors.” Exhibit “D,” Joseph Hile, Associate Commissioner for

Regulatory Affairs, February 9, 1983, Formal Advisory Opinion at p. 9 (“Hile Letter, February 9,

1983”) (“FDA must treat all natural flavors that simulate the characterizing flavor as artificial

flavors when deciding what name should appear on the principal display panel”).28

           65.    At best, “[N]atural flavors not derived from vanilla beans may be used in

combination with the standardized items included under 21 CFR 169 (vanilla-vanillin extract or

vanilla-vanillin flavoring) for category II vanilla flavored ice cream provided that the flavoring

contributed by or derived from the vanilla beans predominates.” Exhibit “E,” FDA, Quinn to

Kenneth Basa, August 22, 1979 (“Quinn Letter, August 22, 1979”).


VI. The Products are Misleading Because they Contain Non-Vanilla Flavoring


           66.    The front label statements of “Vanilla Ice Cream” and “Light Ice Cream*” identify



28
     21 C.F.R. § 135.110(f) was previously 21 C.F.R. § 135.110(e).


                                                          17
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 18 of 34



and describe a product of “vanilla light ice cream.”

           67.    “Vanilla light ice cream” is understood by consumers to identify a product where (1)

vanilla is the characterizing flavor, (2) vanilla is contained in a sufficient amount to characterize

flavor the product, (3) the flavor is derived from vanilla extract or vanilla flavoring, (4) no other

flavors simulate, resemble, reinforce, or enhance flavoring from vanilla, (5) its calories and fat are

reduced by significant percentages compared to an appropriate reference food and (6) vanilla is

the exclusive source of flavor.29

           68.    While the front label adequately discloses the differences between the instant “light”

ice cream and regular variety, it does not reveal the presence of non-vanilla flavors.


       A. Separating the Wafers from the Ice Cream


           69.    To determine the ice cream ingredients, it is necessary to remove the non-ice cream

ingredients – the chocolate wafers.

           70.    Though it is required to list ingredients in order of their predominance by weight,

this is subject to certain exceptions.

           71.    The ingredients which comprise the chocolate wafers can be discerned by looking at

other ice cream sandwich products which list the ingredients for the ice cream and wafer

components separately, such as shown below, and by the ice cream standard of identity which

prescribes the ingredients permitted in this food.




29
     21 C.F.R. § 101.56(b) (“‘Light’ claims.”).


                                                    18
         Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 19 of 34




              INGREDIENTS: COOKIE WAFERS: WHEAT FLOUR, CANE
              SUGAR, PALM OIL, CARAMEL COLOR, CONTAINS 2% OR
              LESS OF: COCOA (PROCESSED WITH ALKALI), CANE
              SYRUP, SOY LECITHIN, SALT, BAKING SODA, NATURAL
              FLAVOR.

       72.   The wafer ingredients in the Products include those highlighted below

               INGREDIENTS: ULTRA FILTERED NONFAT MILK*,
               WHEAT    FLOUR,   SUGAR,  CREAM,    INULIN,
               ERYTHRITOL, CONTAINS 2% OR LESS OF HEMP
               PROTEIN, QUINOA, STEAMED CHICKPEA FLOUR,
               STEVIA LEAF EXTRACT (REB M), NATURAL
               FLAVORS, COCOA PROCESSED WITH ALKALI, SKIM
               MILK, PALM OIL, SOY LECITHIN, SALT, BAKING
               SODA, CAROB BEAN GUM, SUNFLOWER LECITHIN,
               VITAMIN A PALMITATE, CARAMEL COLOR.

       73.   The result is that the non-highlighted ingredients are likely to comprise the ice cream

portion, re-produced below with the wafer ingredients, in order of predominance by weight.

               INGREDIENTS: ICE CREAM: ULTRA FILTERED
               NONFAT MILK*, , SUGAR, CREAM, INULIN,
               ERYTHRITOL, CONTAINS 2% OR LESS OF STEVIA
               LEAF EXTRACT (REB M), NATURAL FLAVORS, SKIM
               MILK, CAROB BEAN GUM.

               CHOCOLATE WAFERS: WHEAT FLOUR, CONTAINS
               2% OR LESS OF HEMP PROTEIN, QUINOA, STEAMED
               CHICKPEA FLOUR, COCOA PROCESSED WITH
               ALKALI, PALM OIL, SOY LECITHIN, SALT, BAKING
               SODA, SUNFLOWER LECITHIN, VITAMIN A
               PALMITATE, CARAMEL COLOR.

   B. Ingredient List Declaration of “Natural Flavor” Reveals Flavor is Not Exclusively Vanilla



                                                19
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 20 of 34



        74.   The ingredient list reveals the vanilla ice cream portion of the Product is flavored by

the ingredient designated as “Natural Flavors.”

                                            Ingredient List




          INGREDIENTS: ULTRA FILTERED NONFAT MILK*, WHEAT FLOUR,
          SUGAR, CREAM, INULIN, ERYTHRITOL, CONTAINS 2% OR LESS OF
          HEMP PROTEIN, QUINOA, STEAMED CHICKPEA FLOUR, STEVIA
          LEAF EXTRACT (REB M), NATURAL FLAVORS, COCOA PROCESSED
          WITH ALKALI, SKIM MILK, PALM OIL, SOY LECITHIN, SALT,
          BAKING SODA, CAROB BEAN GUM, SUNFLOWER LECITHIN,
          VITAMIN A PALMITATE, CARAMEL COLOR.

        75.   Where a product is labeled as a type of, or containing, vanilla ice cream, without any

or adequate qualification, but the ingredient list identifies “natural flavor,” it means (1) the

flavoring is not exclusively from vanilla, (2) the non-vanilla flavor likely contains vanillin, not

disclosed as an artificial flavor when paired with real vanilla, (3) any “natural vanillin” is likely

made in ways that fail to qualify as natural processes according to the FDA and (4) the use of non-

vanilla flavors allow the use of less real vanilla.

        76.   Had the Products flavoring derived exclusively from vanilla, the ingredient list would

declare the common or usual names of one or more of the exclusively vanilla ingredients, viz,

Vanilla Extract, Concentrated Vanilla Extract, Vanilla Flavoring and Concentrated Vanilla

Flavoring, and not declare any other flavor ingredient. See 21 C.F.R. §§ 169.175 to 169.178.



                                                  20
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 21 of 34



           77.     The exclusively vanilla ingredients – vanilla flavoring, vanilla extract, etc. – differ

only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.30

           78.     Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:31

                    A food shall be deemed to be misbranded –

                    (g) Representation as to definition and standard of identity

                    If it purports to be or is represented as a food for which a definition and standard of
                    identity has been prescribed by regulations as provided by section 341 of this title,
                    unless (1) it conforms to such definition and standard, and (2) its label bears the
                    name of the food specified in the definition and standard, and, insofar as may be
                    required by such regulations, the common names of optional ingredients (other than
                    spices, flavoring, and coloring) present in such food.

           79.     The Product’s use of the term “Natural Flavors” is beyond the regulatory embrace of

the general flavoring regulations, because this term’s meaning in the context of ice cream is

distinct.

           80.     Had the Product sought to adequately inform consumers of the presence of non-

vanilla flavors, it could have been described as “vanilla flavored light ice cream” or another such

term, depending on criteria currently known only to defendant (i.e., components of the “natural

flavor” ingredient).


VII.       Product Analysis Reveals Presence of Non-Vanilla Flavors

           81.     Gas chromatography-mass spectrometry (“GC-MS”) and high-performance liquid

chromatography (“HP-LC”) can determine the presence of flavor compounds typically associated



30
     21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
31
     21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                            21
              Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 22 of 34



with vanilla (“marker compounds”).

           82.    These four marker compounds are present in consistent amounts.

                               Compounds               Percent Present in Vanilla Beans
                                  vanillin                           1.3-1.7 %
                        p-hydroxybenzaldehyde                          0.1%
                               vanillic acid                          0.05%
                         p-hydroxybenzoic acid                        0.03%

           83.    Analysis of the Products by GC-MS and/or HP-LC has shown or is likely to show

mismatched ratios of these vanilla marker compounds and/or the non-detection of certain marker

compounds.

           84.    The reason scientific analysis failed or fails to detect amounts of these compounds

in the ratio they are present in real vanilla – vanilla extract or vanilla flavoring – is because the

“Natural Flavors” ingredient refers to a “blend” of flavors.

           85.    In reality, “blend” is too generous a term to describe the Product’s “Natural Flavors”

because this term implies the vanilla and non-vanilla components are present in relatively

equivalent amounts.

           86.    However, the amount of real vanilla contained in the “Natural Flavors” is de minimis,

the equivalent of a “drop in the bucket.”

           87.    Sensory analysis has also determined or is capable of determining that the Product

lacks those characteristics associated with one flavored exclusively by vanilla.


VIII.      Products Labeled as or with Vanilla Ice Cream Modified by Express Nutrient Content
           Claims32

       A. Differences between “Vanilla Ice Cream” and “Vanilla Ice Cream” Modified by Express
          Nutrient Content Claims, i.e., “Vanilla Light Ice Cream”

32
     21 CFR § 130.10 – Requirements for foods named by use of a nutrient content claim and a standardized term.


                                                         22
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 23 of 34



             i.    Allowance Made for Variations in Fat, Sugar and Calories in Ice Cream

         88.      Until the early 1990s, any product with “ice cream” (or a standardized food) in its

name had to meet requirements set in its standards of identity which required a dairy product with

“not less than 10 percent milkfat, nor less than 10 percent nonfat milk solids.”33

         89.      The introduction of express nutrient content claims at this time meant companies

could make “direct statement[s] about the level (or range) of a nutrient in a food, e.g., ‘low sodium’

or ‘contains 100 calories.’”34

         90.      The following table contains variations of ice cream with express nutrient content

claims.35

                                                                  Difference between Modified
 Nutrient Content Claim + Ice Cream36
                                                                  and Standardized Ice Cream
 Reduced Fat Ice Cream                              •    25% less fat than a reference product37
                                                    • 50% reduction in total fat from the reference
 Light Ice Cream                                      product, or one-third reduction in calories if fewer
                                                      than 50% of the calories are from fat38
                                                    • No amount of sugars or ingredient that contains
                                                      sugars is added during processing or packaging;
 No Sugar Added Ice Cream
                                                    • The food does not contain an ingredient
                                                      containing added sugars39
 Low Fat Ice Cream                                  • Not more than 3 g of total fat per serving40
 Nonfat or Fat Free Ice Cream                       • Less than 0.5 g of fat per serving41

            ii.    Performance Characteristics



33
   21 C.F.R. § 135.110(a)(2).
34
   21 C.F.R. § 101.13(b)(1).
35
   21 C.F.R. § 101.13(j).
36
   21 C.F.R. § 130.10(e) (“Nomenclature. The name of a substitute food that complies with all parts of this regulation
is the appropriate expressed nutrient content claim and the applicable standardized term.”)
37
   21 C.F.R. § 101.62(b)(4)
38
   21 C.F.R. § 101.56
39
   21 C.F.R. § 101.60(c)(2)
40
   21 C.F.R. § 101.62(b)(2)
41
   21 C.F.R. § 101.62(b)(1)


                                                         23
           Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 24 of 34



         91.     Modified versions of standardized foods were permitted to deviate from the standard

with respect to performance characteristics like moisture content, food solids content requirements,

or processing conditions.

         92.     In all other respects, the product has to maintain conformity to the standard so

consumers will not expect a product to taste and/or perform in a certain way when that product

departs in significant and/or material ways from what they are accustomed to receiving.


          iii.    Ingredient Deviations

         93.     In modified foods, the ingredients were required to be those permitted by the

particular standard, subject to certain exceptions.42

         94.     If an ingredient or component was specifically required by the standard, it could not

be replaced or exchanged with a similar ingredient from another source unless the standard allows

it, i.e., vegetable oil shall not replace milkfat in light sour cream since sour cream is a dairy product

as opposed to vegetable oils of unknown origins.43

         95.     Where a standard prohibited an ingredient, that ingredient could not be added in a

modified version of the food.44

         96.     All ingredients required by a standard have to still be present in a significant amount

in a modified version of the food, viz, at least that amount that is required to achieve the technical

effect of that ingredient in the food.45

         97.     Vanilla ice cream modified by an express nutrient content claim does not permit non-




42
   21 C.F.R. § 130.10(d)(1).
43
   21 C.F.R. § 130.10(d)(2).
44
   21 C.F.R. § 130.10(d)(3).
45
   21 C.F.R. § 130.10(d)(4).


                                                    24
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 25 of 34



vanilla flavors in a Category 1 vanilla ice cream. See 21 C.F.R. § 130.10(d)(3).46

         98.     The prohibited ingredient or ingredient component in the Vanilla Light Ice Cream

Product is the non-vanilla part of the “Natural Flavor.”


     B. The Product’s Representation as a “Vanilla Light Fat Ice Cream” is Misleading

         99.     The representation as a Modified Version of Vanilla Ice Cream is misleading because

it fails to comply with the requirements for express nutrient content claims for standardized foods.

         100. Such a product is still required to contain only flavoring derived exclusively from

vanilla, because vanilla is a required ingredient for adherence to the standardized food.

         101. The standard for vanilla ice cream does not permit the Products to replace or

substitute flavors obtained from a non-vanilla source for flavors obtained from the vanilla plant,

i.e., vanilla flavoring or vanilla extract. See 21 C.F.R. § 130.10(d)(2).47

         102. Because non-vanilla flavor is not permitted by the standard in vanilla ice cream, it is

by definition used in excess of levels provided for by the standard.

         103. Even if non-vanilla flavors were permitted in a product labeled “vanilla ice cream,”

the Product’s labels would still be misleading because the ingredient list does not identify the

“Natural Flavors” with an asterisk, such as “*Ingredient(s) not in regular vanilla light ice cream”




46
   21 C.F.R. § 130.10(d)(3) (“An ingredient or component of an ingredient that is specifically prohibited by the
standard as defined in parts 131 through 169 of this chapter, shall not be added to a substitute food under this section.”);
21 C.F.R. § 135.110(f)(2)(i)
47
   21 C.F.R. § 130.10(d)(2) (“An ingredient or component of an ingredient that is specifically required by the standard
(i.e., a mandatory ingredient) as defined in parts 131 through 169 of this chapter, shall not be replaced or exchanged
with a similar ingredient from another source unless the standard, as defined in parts 131 through 169 of this chapter,
provides for the addition of such ingredient (e.g., vegetable oil shall not replace milkfat in light sour cream); 21 C.F.R.
§ 135.110(f)(2)(i).


                                                            25
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 26 of 34



or “*Ingredient(s) in excess of amount permitted in regular vanilla light ice cream.”48

         104. The Product however adequately utilizes the asterisk for the non-flavoring

ingredients to properly identify them as not ingredients in the standardized version of the food.


     C. Express Nutrient Content Claim Does Not Relate to a Flavoring (Used in Ice Cream)

         105. The only authorized deviations from a standard for the purposes of making express

nutrient content claims are those that (1) are necessary to make the nutrient content claim, (2)

ensure that the food meets the performance characteristics of the traditional standardized food and

(3) ensure the food is not nutritionally inferior to the traditional standardized food.

         106. The allowed modifications to standardized foods relate to direct statements about the

level or range of a nutrient in the food such as fat, sugar and calories, as opposed to the amount

and composition of the flavoring.

         107. Modification of a food by an express nutrient content claim does not provide

justification or authority for deviating from the vanilla flavor requirement for a product labeled as

“vanilla ice cream” because:

         • The nutrient content claims modify the term “ice cream” by adjusting the nutrient

            composition of the Products – “light ice cream” as opposed to “light vanilla”;

         • Vanilla ingredients are not nutrients, but flavorings;

         • Vanilla extract and vanilla flavorings are insignificant sources of calories, fat, sugar and

            other nutrients which are subject to express nutrient content claims;



48
     21 C.F.R. § 130.10(f)(2) (“Ingredients not provided for, and ingredients used in excess of those levels provided
for, by the standard as defined in parts 131 through 169 of this chapter, shall be identified as such with an asterisk in
the ingredient statement, except that ingredients added to restore nutrients to the product as required in paragraph (b)
of this section shall not be identified with an asterisk. The statement “*Ingredient(s) not in regular ___” (fill in name
of the traditional standardized food) or “*Ingredient(s) in excess of amount permitted in regular ___” (fill in name of
the traditional standardized food) or both as appropriate shall immediately follow the ingredient statement in the same
type size.); 21 C.F.R. § 135.110(f)(2)(i).


                                                          26
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 27 of 34



       • Where a company chooses to use less vanilla in an ice cream, it can easily do so by

         designating that product “vanilla flavored” or a similar variation

       • The amount, type and/or percentage of vanilla has no functional or technical effect on

         those aspects of the food which are modified by the nutrient content claim.


IX. Conclusion


       108. That high level executives in the flavor industry are willing to openly boast of their

stratagems to give consumers less vanilla for the same price is not unexpected.

       109. This is due in part to the trade group for the flavor industry, Flavor Extracts

Manufacturer’s Association (“FEMA”), abandoning its “self-policing” of misleading vanilla

labeling claims and disbanding its Vanilla Committee.

       110. FEMA previously opposed efforts of industry to deceive consumers, but in pursuit

of membership dues from its largest members, cast the general public to the curb.

       111. The proportion of the characterizing component, vanilla, has a material bearing on

price or consumer acceptance of the Products because it is more expensive and desired by

consumers.

       112. The Products are misleading because they do not contain the amount, type and

percentage of vanilla as a component of the flavoring in the ice cream, which is required and

consistent with consumer expectations.

       113. Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

       114. The Product contains other representations which are misleading and deceptive.

       115. As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $7.99 per 473 mL, excluding tax – compared to other similar


                                               27
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 28 of 34



products represented in a non-misleading way.

                                      Jurisdiction and Venue


        116. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        117. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        118. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        119. This is a reasonable assumption because defendant’s Product is sold in thousands of

stores across all 50 states.

        120. Plaintiff Joelle Lyons is a citizen of New York.

        121. Defendant Wells Enterprises, Inc. is a Iowa corporation with a principal place of

business in Le Mars, Plymouth County, Iowa.

        122. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        123. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        124. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        125. Plaintiff Joelle Lyons is a citizen of Westchester County, New York.

        126. Defendant is a Iowa corporation with a principal place of business in Le Mars,



                                                   28
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 29 of 34



Plymouth County, Iowa.

       127. During the class period, plaintiff purchased one or more of the Products identified

herein, in his or her district and/or state, for personal use, consumption or application based on the

above representations, for no less than the price indicated, supra, excluding tax,

       128. Plaintiff would consider purchasing the Product again if there were assurances that

the Product’s representations were no longer misleading.

                                         Class Allegations


       129. The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

       130. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

       131. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       132. Plaintiff is an adequate representative because his or her interests do not conflict with

other members.

       133. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       134. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       135. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       136. Plaintiff seeks class-wide injunctive relief because the practices continue.



                                                 29
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 30 of 34



                           New York General Business Law (“GBL”) §§ 349 & 350
                        and Consumer Protection Statutes of Other States and Territories

       137. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       138. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       139. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       140. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       141. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to characterize the taste or flavor of the Products.

                                          Negligent Misrepresentation

       142. Plaintiff incorporates by reference all preceding paragraphs.

       143. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the amount, quantity and/or

proportion of the flavoring ingredient.

       144. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Product and its components and ingredients, and knew or should have known same were false or

misleading.

       145. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.



                                                  30
            Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 31 of 34



       146. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       147. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       148. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       149. Plaintiff incorporates by reference all preceding paragraphs.

       150. Defendant manufactures and sells products which purport to contain sufficient

amounts of the highlighted ingredient, vanilla, to characterize the taste or flavor of the Products,

which is desired by consumers.

       151. The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the presence or absence of the aforementioned ingredient.

       152. Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Product and its ingredients.

       153. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       154. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       155. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.



                                                 31
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 32 of 34



       156. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                                Fraud


       157. Plaintiff incorporates by references all preceding paragraphs.

       158. Defendant’s purpose was to sell a product which purported to contain valuable and

desired characterizing ingredients and/or flavors, and represent the Products were exclusively

flavored by the designated ingredients and contained sufficient independent amounts of same.

       159. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained less of the desired ingredient.

       160. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                            Unjust Enrichment

       161. Plaintiff incorporates by reference all preceding paragraphs.

       162. Defendant obtained benefits and monies because the Product were not as represented

and expected, to the detriment and impoverishment of Plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;



                                                  32
         Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 33 of 34



   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

      and disgorgement for members of the State Subclasses pursuant to the consumer protection

      laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: November 26, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056
                                                                       -and-
                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 West 93rd Street, 16th Floor
                                                              New York, NY 10025
                                                              Telephone: (212) 643-0500
                                                              Facsimile: (212) 253-4272
                                                              mreese@reesellp.com




                                              33
          Case 7:19-cv-10916-VB Document 1 Filed 11/26/19 Page 34 of 34



7:19-cv-10916
United States District Court
Southern District of New York

Joelle Lyons, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


Wells Enterprises, Inc.,
                                          Defendant




                                    Class Action Complaint




                           Sheehan & Associates, P.C.
                            505 Northern Blvd., #311
                              Great Neck, NY 11021
                               Tel: (516) 303-0552
                               Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 26, 2019
                                                                             /s/ Spencer Sheehan
                                                                              Spencer Sheehan
